United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number: 000-54530 FOREX INTERNATIONAL TRADING CORP. (Exact name of registrant as specified in its charter) Nevada 27-0603137 State or other jurisdiction of I.R.S. Employer Identification Number incorporation or organization 2506 Campbell Place, Kensington MD 20895-3131 (Address of principal executive office) Issuer's telephone number: 888-426-4780 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer Non accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.00001 par value (Class) (Outstanding at November 20, 2012) Explanatory Note:Forex International Trading Corp. (“Forex”)is filing this Form 10-Q in reliance upon Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions From Specified Provisions of the Exchange Act and Certain Rules Thereunder (Release No. 68224/November 14, 2012)(the “Order”).Due to the location of certain professional advisors in the area impacted by Hurricane Sandy and their unavailability during such storm and the related aftermath, Forex has been unable to file this report by the filing deadline of November 14, 2012.As discussed in the Order, the Securities and Exchange Commission has provided companies that have been impacted by this event and have a report due during the period from October 29, 2012 through November 20, 2012 with the ability to file such report on or before November 21, 2012. 1 Table of Contents FOREX INTERNATIONAL TRADING CORP. TABLE OF CONTENTS PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 (audited) 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended (unaudited) September30, 2012andSeptember 30, 2011 (restated) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended (unaudited) September30, 2012andSeptember30, 2011 (restated) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. Other Information 22 Signatures 24 2 Table of Contents PART I. Financial Information Item 1. Financial Statements FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED BALANCE SHEETS September December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Note and short term receivables, net of allowance for credit losses of $0 and $100,000 as of September 30, 2012 and December 31, 2011 Accounts receivable and prepaid expenses Total current assets Property and equipment, net - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS'EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable and accrued interest Total current liabilities Total liabilities Contingencies Stockholders' equity: Series B Preferred stock, $0.00001 par value, 20,000,000 shares authorized; 45,000 shares issued as of September 30, 2012 and December 31, 2011 - - Series C Preferred stock, $0.00001 par value, 10,000 shares authorized; 10,000 shares and 0 shares issued as of September 30, 2012 and December 31, 2011, respectively - - Common stock - $0.00001 par value, 400,000,000 shares authorized; 34,248,585 issued and outstanding as of September 30, 2012 and December 31, 2011 Treasury stock, at cost; 38,000 shares as of September 30, 2012 and December 31, 2011 ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2012 Three months ended September 30, Nine months ended Sepetmber 30, (Restated) (Restated) Revenues: Income from foreign currencyoperations $
